It is an honour for me to address the General Assembly and to convey my congratulations to President Lykketoft on his election. Peru is ready to contribute to the success of his mandate.
Seventy years ago, we established the United Nations Organization so as to maintain international peace and security, promote and protect human rights and cooperate at the international level for the development of our peoples. We now renew our commitment to its purposes and principles and affirm the need to continue working to ensure that its vision becomes a tangible reality for all and that we leave future generations a sustainable planet.
My country is particularly proud to have been a founding member of the Organization and to have steadfastly been committed to its Charter and to multilateralism. We would like now to recall three illustrious Peruvians who held three high-ranking posts: Ambassador Javier Pérez de Cuéllar, who was Secretary-General; the former President of Peru, José Luis Bustamante y Rivero, who was President of the International Court of Justice; and Mr. Víctor Andrés Belaúnde, who was President of the General Assembly.
There is no doubt that the United Nations system has contributed, and continues to contribute, a great deal to the progress of humankind. We must realize that, for over 70 years, we have not seen another major war such as the ones that beset the world in the first half of the twentieth century, nor has there been an economic crisis of the magnitude of the Great Depression. However, there is no doubt that the achievements of the United Nations have not reached everyone equally. The world compels us to rethink what kind of Organization it is that we need and to redouble our efforts to ensure that peace and security, human rights and sustainable development are truly universal.
Peru attaches the greatest importance to the 2030 Agenda for Sustainable Development (resolution 70/1). We have agreed to transform the world in a single
8/18 15-29940

02/10/2015 A/70/PV.27
generation in a process throughout which our people have been heard and our cultural diversity has been acknowledged as a catalyst for development. For the first time in history, humankind has a universal instrument through which we have committed ourselves to eradicating poverty in all its forms and dimensions and to achieving sustainable development over the next 15 years without leaving anyone behind. In fact, we have decided to strengthen and renew the global partnership for sustainable development. In line with Peru’s priorities for social inclusion, we are happy to see that the 2030 Agenda reflects that same transformational character throughout.. We must be inclusive in order to grow, and we must give priority to the economic and social groups that have been left behind and those that are most vulnerable, which, more often than not, include indigenous peoples, the elderly, persons with disabilities and migrants.
In order to implement the new Agenda it is essential to allocate sufficient resources. We need to increase the budgets for programmes that involve social inclusion, especially in the fields of health and education, giving priority to the care of our children, gender equality and the empowerment of women. Peru considers it vital to adopt at the twenty-first meeting of the Conference of Parties to the United Nations Framework Conference on Climate Change, to be held in Paris in December, a universally binding, ambitious and balanced agreement to address climate change. As the current Acting President of that Conference, Peru is sparing no effort to reach that goal, in accordance with the Lima Call for Climate Action. Climate change and environmental challenges are endless. The experts say that we will be facing a particularly serious situation with regard to El Niño over the next few years. We must invest more in disaster prevention and risk reduction as part of our development plans. Peru, a country of stupendous biodiversity, would also like to call attention to the great potential of biodiversity for development. In that regard, we are particularly concerned about the preservation and sustainable use of land and sea ecosystems.
As is the case with sustainable development, the United Nations must make strides in the area of international peace and security in order to ensure respect for and promotion of human rights. Peru commends the important progress that has been made towards achieving peace in the sister Republic of Colombia. We also welcome the restoration of relations between the Republic of Cuba and the United States,
and we again appeal for an end to the economic and financial blockade.
Concerning the question of Palestine, the Security Council must be proactive in promoting a dialogue that leads to direct negotiations. Palestinians and Israelis should live together in peace and should prosper in two States within secure and internationally recognized borders. The status quo is unsustainable. Peru reaffirms its commitment to defending and promoting human rights, the rule of law, the peaceful resolution of disputes and conflict prevention.
We believe that the jurisdiction of the International Court of Justice and the International Criminal Court should be universally recognized. We therefore encourage States that have not yet done so to fully accede to their respective statutes. We must strengthen our ability to react to humanitarian crises and prevent impunity for atrocities. No State can ignore the responsibility to protect human beings. Peru deplores the situation that has developed in Syria and the evil crimes of the so-called Islamic State.
We must ensure the continued legitimacy of the Security Council. It is vital that we work to achieve its comprehensive reform, both in its composition and working methods and by restricting the use of the veto, if we are to ensure its representativeness and effectiveness. In that regard, Peru has been working within the Accountability, Consistency and Transparency group on the adoption of a code of conduct that can guide the Security Council’s action where heinous crimes are concerned.
Aware of the new tasks included in the mandates of peacekeeping operations, Peru will be sending an engineering company to the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic, the first time that a Peruvian company has deployed outside our region.
Peru has been working to deal decisively and effectively with the global drug problem. In that regard, we have been implementing a successful strategy with a comprehensive approach that includes actions aimed at prevention, control and interdiction, as well as sustainable alternative development programmes for farmers. In the past year, as a result of that strategy, we recorded a net reduction in illicit crops that was almost 14 per cent greater and cocaine seizures that were 40 per cent higher than the figures for 2013. In the past year alone, we expanded our alternative development
15-29940 9/18

A/70/PV.27 02/10/2015
programmes to cover more than 50,000 hectares, and we have reforested about 15,000 hectares that had been affected by illicit crops. The special session in 2016 that the General Assembly will devote to the scourge of drugs should reaffirm full enforcement of the international conventions relating to drugs and the commitment to addressing the problem through national strategies.
We also consider it very important to continue promoting an environment conducive, at every level, to effective arms control, including limiting conventional weapons and enforcing the non-proliferation of weapons of mass destruction. We reaffirm our commitment to the Arms Trade Treaty and the principles of disarmament and nuclear non-proliferation, without prejudice to the inalienable right of all States to research and produce nuclear energy for peaceful purposes.
As I noted at the beginning of my statement, the international community is taking on the ambitious task of transforming the world by eradicating poverty and achieving sustainable development through its implementation of the 2030 Agenda. In order to achieve the new Agenda’s Goals, States will have to significantly increase the resources that they dedicate to the implementation of the Goals and strengthen international cooperation in every way. A renewed global partnership should also strengthen cooperation in the field of disarmament and non-proliferation and promote confidence-building measures aimed at preventing conflicts, arms races and humanitarian crises, because without peace there can be no development. Seventy years after its creation, this Organization can and should contribute to making a reality of the future we all want.
